Name: Commission Regulation (EC) No 380/98 of 18 February 1998 adapting the Annexes to Regulation (EC) No 3281/94 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: international trade;  industrial structures and policy;  economic conditions;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 48/20 19. 2. 98 COMMISSION REGULATION (EC) No 380/98 of 18 February 1998 adapting the Annexes to Regulation (EC) No 3281/94 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3281/94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries (1), as last amended by Regulation (EC) No 2623/97 (2), and in particular Articles 15(3) and 19 thereof, Whereas Article 15(3) of that Regulation lays down the procedure for enacting changes to Annex I or II thereof made necesary by amendments to the Combined Nomen- clature; whereas Commission Regulation (EC) No 2086/97 of 4 November 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) embodies new elements which affect the lists appearing in Annexes I and II to Regulation (EC) No 3281/94; whereas these amendments include, by virtue of Council Regulation (EC) No 2216/97 (4), the autonomous suspension of Common Customs Tariff duties for an indefinite period in respect of products of CN codes 7020 00 05 and certain products of CN chapters 84, 85 and 90; whereas it is appropriate to adapt those Annexes I and II accordingly, and this applies from 1 January 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Generalized Pre- ferences Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 3281/94 shall be adapted as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1998. For the Commission Manuel MARÃ¯  IN Vice-President (1) OJ L 348, 31. 12. 1994, p. 1. (2) OJ L 354, 30. 12. 1997, p. 9. (3) OJ L 312, 14. 11. 1997, p. 1. (4) OJ L 305, 8. 11. 1997, p. 1. ¬ ¬EN Official Journal of the European Communities L 48/2119. 2. 98 ANNEX Regulation (EC) No 3281/94 is hereby amended as follows: In Annex I, Part 2: at 2820:  for: 2820, read: ex 2820,  in the corresponding description, insert except products of subheading 2820 90 10; at ex 2905:  for: 2905 45 00, read: 2905 16 20, 2905 39 20, 2905 39 30, 2905 45 00, 2905 50 91; at 2909:  for: 2909, read: ex 2909,  in the corresponding description, insert except products of subheadings 2909 30 10, 2909 30 35 and 2909 49 11; at 2915:  for: 2915, read: ex 2915,  in the corresponding description, insert except products of subheading 2915 60 11; at 2921:  for: 2921, read: ex 2921,  in the corresponding description, insert except products of subheadings 2921 19 40, 2921 30 91, 2921 51 11, 2921 59 10, 2921 59 20, 2921 59 30 and 2921 59 40; at 2922:  for: 2922, read: ex 2922,  in the corresponding description, insert except products of subheading 2922 49 20; at 3901:  for: 3901, read: ex 3901,  in the corresponding description, insert except products of subheadings 3901 20 10, 3901 90 10 and 3901 90 20; at 3902:  for: 3902, read: ex 3902,  in the corresponding description, insert except products of subheadings 3902 90 10 and 3902 90 20; at 3903:  for: 3903, read: ex 3903,  in the corresponding description, insert except products of subheadings 3903 90 10 and 3903 90 20; at 3904:  for: 3904, read: ex 3904,  in the corresponding description, insert except products of subheadings 3904 50 10 and 3904 69 10;  for: 3907 60, read: 3907 60 00; ¬ ¬EN Official Journal of the European CommunitiesL 48/22 19. 2. 98 at 3907 99:  for: 3907 99, read: ex 3907 99,  in the corresponding description, insert except products of subheadings 3907 99 11 and 3907 99 91; at 3920:  for: 3920, read: ex 3920,  in the corresponding description, insert except products of subheadings 3920 10 23, 3920 10 81, 3920 59 10, 3920 62 11, 3920 62 13, 3920 99 21 and 3920 99 51 to 3920 99 55; at ex Chapter 41, in the description:  for: 4105 11 10 and 4110 00 00, read: 4105 11 10, 4106 11 10, 4107 21 00 and 4110 00 00; at ex 8414, in the description:  for: 8414 10 10, 8414 20 10, read: 8414 10 10, 8414 10 20, 8414 20 10.  for: 8534, read: 8534 00,  delete: ex 8541 and the corresponding description,  delete: ex 8542 and the corresponding description. In Annex I, Part 3: for: 2930 40 00 Methionine, read: 2930 40 90 Methionine, other than methionine (INN); at 2930:  for: 2930 90 12, 2930 90 14, 2930 90 16, 2930 90 20 and 2930 90 30, read: 2930 90 12 to 2930 90 50; at 3507:  for: 3507, read: ex 3507,  in the corresponding description, insert except products of subheadings 3507 90 10 and 3507 90 20; at ex Chapter 70:  for: and 7018 10 51, read: , 7018 10 51 and 7020 00 05; at 8443:  for: 8443, read: ex 8443,  in the corresponding description, insert except products of subheadings 8443 59 40 and 8443 90 05; at ex 8456:  for: 8456 91 00 and 8456 99 30, read: 8456 10 10, 8456 91 00, 8456 99 10, 8456 99 30 and 8456 99 50; at 8462:  for: 8462, read: ex 8462,  in the corresponding description, insert except products of subheadings 8462 21 05 and 8462 29 05,  delete: ex 8471 and the corresponding description; ¬ ¬EN Official Journal of the European Communities L 48/2319. 2. 98 at 8473:  for: 8473, read: ex 8473,  in the corresponding description, insert except products of subheadings 8473 10 11, 8473 21, 8473 29, 8473 30, 8473 40 11 and 8473 50,  delete: 8541 10 and the corresponding description,  delete: 8542 13 05 ex 8542 13 11 and the corresponding description,  delete: ex 8542 19 05 ex 8542 19 15 and the corresponding description,  delete: 8542 13 13 8542 13 15 8542 13 17 ex 8542 19 15 and the corresponding description; at ex 9006:  for: 9006 10 10, read: 9006 10 10 and 9006 99 10; at 9011:  for: 9011, read: ex 9011,  in the corresponding description, insert except products of subheadings 9011 10 10, 9011 20 10 and 9011 90 10; at 9012:  for: 9012, read: ex 9012,  in the corresponding description, insert except products of subheadings 9012 10 10 and 9012 90 10. In Annex I, Part 4: at ex Chapter 27:  for: 2707 50 91, 2707 50 99, read: 2707 50 90, 2707 99 19, 2712 20 10, 2712 90 91, 2715 00 90; at ex Chapter 28, in the description:  for: 2803 00, 2804 90 00, 2805 40 90, 2825 40 00, read: 2803 00, 2804 29 10, 2804 90 00, 2805 40 90, 2810 00 10, 2825 40 00, 2825 90 11, 2840 11 00, 2840 19 10, 2840 20 10; at ex Chapter 29:  for: 2924 29 10, 2930 90 30, 2932 29 10, 2933 11 10, 2933 19 10, 2933 29 10, 2933 39 10, 2933 40 30, 2933 51 10, 2933 51 30, 2933 59 10, 2933 69 20, 2934 30 10, 2934 90 30 and 2934 90 40, read: 2902 90 50, 2902 90 60, 2907 15 10, 2914 19 10, 2914 69 10, 2916 19 40, 2917 13 10, 2917 39 11, 2917 39 30 to 2917 39 70, 2918 19 40, 2918 90 10 to 2918 90 30, 2924 29 10, 2925 19 10, 2928 00 10, 2930 40 10, 2930 90 30 to 2930 90 50, 2932 29 10 to 2932 29 50, 2933 11 10, 2933 19 10, 2933 29 10, 2933 39 10 to 2933 39 45, 2933 39 55, 2933 40 30, 2933 51 20, 2933 59 10, 2933 59 20, 2933 69 20, 2933 69 30, 2933 90 65, 2934 30 10, 2934 90 30, 2934 90 40, 2934 90 85, 2934 90 91, 2934 90 93, 2935 00 10 and 2935 00 20; at ex Chapter 32:  for: and 3203 00 19, read: 3203 00 19, 3207 40 20, 3207 40 30, 3208 90 11 and 3208 90 13; ¬ ¬EN Official Journal of the European CommunitiesL 48/24 19. 2. 98 at ex Chapter 33:  for: and 3301 29 61, read: 3301 29 61, 3301 90 29, 3301 90 31 and 3301 90 39; at Chapter 34:  for: Chapter 34, read: ex Chapter 34,  in the corresponding description, insert except products of subheading 3402 11 10; at ex Chapter 37, in the description, insert 3702 31 91; at ex Chapter 38:  for: subheading 3803 00 10, read: subheadings 3803 00 10, 3812 20 10, 3815 19 10, 3815 90 10, 3824 90 61, 3824 90 62, 3824 90 75, 3824 90 80 and 3824 90 85; at ex Chapter 39:  for: 3917 21 91, read: 3905 99 10, 3906 90 10 to 3906 90 50, 3907 20 91, 3909 50 10, 3911 90 13, 3911 90 91, 3911 90 93, 3912 39 20, 3917 21 91; at ex Chapter 71:  for: heading Nos 7103 and 7105, read: heading No 7103, subheading 7104 20 00 and heading No 7105,  insert: 7110 19 10; at ex Chapter 72:  for: subheadings 7201 50 10, read: subheadings 7201 10 90, 7201 50 10; at 8701:  for: 8701, read: ex 8701,  in the description, insert except products of subheading 8701 30 10; at ex Chapter 90:  for: 9010 49 00, read: 9010 49 00, 9010 50 10, 9010 90 10, 9027 80 16, 9027 80 96, 9027 90 50, 9030 89 10, 9030 89 92, 9030 90 20, 9031 80 32, 9031 90 20, 9031 90 30; at ex Chapter 95:  for: and 9506 99 10, read: 9506 70 10 and 9506 99 10. In Annex II: in the list starting 7202 11, insert 7211 90 11 (*).